IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
RASHAD MATTHEW RIDDICK,
Pro se Plaintiff,
V. Civil No. 3:19-cv-71 (DJN)
JACK BARBER, et al.,
Defendant.
MEMORANDUM OPINION

Plaintiff Rashad Matthew Riddick (“Plaintiff”) brings this action pursuant to 42 U.S.C.
§ 1983 against Jack Barber (“Barber”), Hughes Melton (“Melton”), Rebecca A. Vauter
(“Vauter”), Captain Bland (“Bland”), Dr. Nishant Parikh (“Dr. Parikh” or “Parikh”), Dr. Sridhar
Yaratha (“Dr. Yaratha” or “Yaratha”), Dr. Ted Simpson (“Dr. Simpson” or “Simpson”), Mr. Oni
(“Oni”), Holly Ernouf (“Ernouf”), Michael Shaefer (“Shaefer”), Daniel Herr (“Herr”) and Diane
Pope (“Pope”) (collectively “Defendants”), alleging various violations of Plaintiff's Fifth, Eight
and Fourteenth Amendment rights, as well as violations of 42 U.S.C. § 9510. This matter comes
before the Court on the Motion to Dismiss for Failure to State a Claim filed by Jack Barber,
Hughes Melton, Michael Shaefer and Daniel Herr (““DBDHS Defendants’ Motion”) (ECF No.
16), the Motion to Dismiss for Failure to State a Claim filed by Rebecca A. Vauter, Dr. Nishant
Parikh and Holly Ernouf (“Central State Defendants’ Motion”) (ECF No. 20), the Motion to
Dismiss for Failure to State a Claim filed by Mr. Oni (“Oni Mot.) (ECF No. 22), the Motion to
Dismiss for Failure to State a Claim filed by Dr. Ted Simpson (“Simpson Mot.”) (ECF No. 24),
and Plaintiff's Motion for the Appointment of Counsel (ECF No. 33). For the foregoing reasons,

the Court hereby ORDERS that the DBDHS Defendants’ Motion (ECF No. 16), the Central State
Defendants’ Motion (ECF No. 20), the Oni Mot. (ECF No. 22) and the Simpson Mot. (ECF No.
24) be GRANTED and that Plaintiff's Motion for the Appointment of Counsel (ECF No. 33) be
DENIED.
I. BACKGROUND

In considering a motion to dismiss for failure to state a claim pursuant to Federal Rule of
Procedure 12(b)(6), the Court will accept a plaintiff's allegations as true and view the facts in a
light most favorable to the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.2d 1130, 1134 (4th Cir.
1993). Based on this standard, the Court accepts the following facts.

A. Moving Defendants

Dr. Simpson is a Central State Hospital (“Central State”) psychologist. (Am. Compl.
(ECF No. 6) J 1.) Oni is a “male rehab staff member” at Central State. (Am. Compl. { 4.)
Vauter is the Director of Central State. (Am. Compl. J 9.) Parikh is the Assistant Medical
Director at Central State and Ernouf is the Director of Rehabilitation Services at Central State.
(Am. Compl. 421.) Barber is the former Interim Commissioner for the Virginia Department of
Behavioral Health and Developmental Services (“DBHDS”), Melton is the current
Commissioner of DBHDS, Herr is a Deputy Commissioner of DBHDS and Shaefer is an
Assistant Commissioner of DBHDS. (Am. Compl. { 21.)

B. Facts Alleged

In December 2012, Simpson and Yaratha requested a court order in Madison County
Circuit Court, where Plaintiff stood trial, to forcibly medicate Plaintiff for the purpose of
competency restoration. (Am. Compl. J 1.) The Madison County Circuit Court denied the
request. (Am. Compl. ¥ 1.) Plaintiff then alleges that Simpson and Yaratha later sought and

received a court order for emergency treatment from the Dinwiddie General District Court. (Am.
Compl. { 2.) Dr. Simpson secured this court order over Plaintiff's objection and “under the
pretext of dangerousness.” (Am. Compl. { 2.) Plaintiff contends that Dr. Simpson told the court
that Plaintiff “had engaged in significant acts of violence towards other patients and hospital
staff, knowing that such assertions were false.” (Am. Compl. { 2.) Due to the forced
administration of Zyprexa, an antipsychotic, Plaintiff avers that he has experienced health
problems including involuntary motor movements, extreme mood swings, sudden dizziness,
obesity, high cholesterol and panic breathing. (Am. Compl. {[ 3.)

Next, Plaintiff alleges that at around 11:45 a.m. on January 6, 2015, in the Central State
Building 39 Library, Defendant Oni attacked Plaintiff. (Am. Compl. 4.) However, following
the incident, Plaintiff was charged with assault against Oni. (Am. Compl. 14.) On May 19,
2015, Plaintiff was indicted for maliciously wounding Oni, in violation of Va. Code § 18.2-51.!
(Ex. A to Br. in Supp. of Mot. to Dismiss of Def. Oni (“Oni Ex. A”) (ECF No. 23-1) at 1.). On
September 29, 2015, Plaintiff entered into a plea agreement, and on October 26, 2015, the Circuit
Court of the County of Dinwiddie entered a trial and sentencing order, finding Plaintiff guilty of
malicious wounding. (Ex. B to Br. in Supp. of Mot. to Dismiss of Def. Oni (“Oni Ex. B”) (ECF
No. 23-2) at 1-4; Ex. C to Br. in Supp. of Mot. to Dismiss of Def. Oni (“Oni Ex. C”) (ECF No.
23-3) at 1-2.)

Plaintiff further contends that on January 14, 2018 another patient attacked him from

behind without provocation. (Am. Compl. 7.) Later that same day, Plaintiff states that he

 

1 In rendering its decision, the Court may consider documents attached to the complaint,
Fed. R. Civ. P. 10(c), “as well as those attached to the motion[s] to dismiss, so long as they are
integral to the complaint and authentic.” Philips v. Pitt County Memorial Hospital, 572 F.3d
176, 180 (4th Cir. 2009). Additionally, the Court may take judicial notice of official public
records, including public court documents. /d. (citing Hall v. Virginia, 385 F.3d 421, 424 (4th
Cir. 2004).
asked his treatment team if either he or the other patient could be moved to avoid further
confrontation and injury. (Am. Compl. 8.) Plaintiff describes that “this request was met with
sarcasm.” (Am. Compl. { 8.) Hospital staff placed Plaintiff in four-point restraints on January
30, 2018. (Am. Compl. { 9.) Plaintiff claims that this was done “at the behest” of Vauter and
Barber. (Am. Compl. { 9.)

Plaintiff states that he remained in four-point restraints until February 15, 2018. (Am.
Compl. J 10.) He describes that hospital staff forced him to sleep with these restraints, which
caused “severe cramping of the arms, pain in his side, no sleep and back pain due to what can be
called a permanent stress position.” (Am. Compl. § 10.) During this time, Plaintiff also states
that he was denied the opportunity to attend religious services, receive treatment, go outdoors for
daily exercise or participate in any “activity or structured program[s]” offered to the other
patients. (Am. Compl. §{ 11-14.) Plaintiff also states that during this period, the hospital staff
forced him to shower wearing the four-point restraints, with only one arm outside the restraints at
a time, “making hygiene a major issue.” (Am. Compl. { 15.)

Once hospital staff released Plaintiff from the four-point restraints, on February 15, 2018,
they placed Plaintiff on a ward with no physical human contact. (Am. Compl. § 16.) Plaintiff
avers that Vauter and Barber placed him in seclusion under the pretext of aggression. (Am.
Compl. { 16.) As of the time of the Amended Complaint, Plaintiff remained in the secluded
housing ward. (Am. Compl. 416.) Since February 15, 2018, hospital staff have not allowed
Plaintiff to participate in treatment groups or religious services. (Am. Compl. {{ 17-18.)
Plaintiff further states that hospital staff observe him through a two-way mirror. (Am. Compl. |
19.) Plaintiff contends that because of this isolation, his mental health has deteriorated and that

he has experienced depression, hallucinations and anxiety. (Am. Compl. 420.) Plaintiff asserts
that his continued placement in isolation comes at the behest of Parikh, Ernouf, Vauter, Herr and
Melton.

Cc. Plaintiff’s Causes of Action and Demands for Relief

Plaintiff filed his Complaint on January 30, 2019, and his Amended Complaint on March
29, 2019. In Count I, Plaintiff alleges that Dr. Simpson and Dr. Yaratha violated his Fifth and
Fourteenth Amendment rights when they forcibly medicated Plaintiff over Plaintiffs explicit
objections. (Am. Compl. §] 22-23.) Plaintiff seeks compensatory damages in the amount of
$89,000 and punitive damages in the amount of $196,000. (Am. Compl. [ 32.)

In Count II, Plaintiff asserts that when Defendant Oni attacked him, Oni used excessive
force, in violation of Plaintiff's Fifth and Fourteenth Amendment rights. (Am. Compl. ff 24-
25.) Further, Plaintiff contends that Dr. Yaratha orchestrated the attack, also in violation of
Plaintiff's Fifth and Fourteenth Amendment rights. (Am. Compl. ¥ 25.) Plaintiff seeks
compensatory damages in the amount of $42,000 and punitive damages in the amount of
$60,000. (Am Compl. { 33.)

In Count III, Plaintiff alleges that Barber and Vauter are liable for knowingly and
willingly subjecting Plaintiff to a prolonged period of severe bodily restraint when Plaintiff was
not a present physical threat to himself or others, in violation of Plaintiff's Fifth, Eighth and
Fourteenth Amendment rights. (Am. Compl. J 26-27.) Plaintiff seeks compensatory damages
totaling $816,000 and punitive damages in the amount of $760,000. (Am. Compl. 34.)

Finally, in Count IV, Plaintiff asserts that in failing to “keep Plaintiff safe from the
implementation of the unnecessary and wanton infliction of bodily restraint and seclusion,”
Vauter, Barber, Melton, Parikh, Ernouf, Shaefer, Pope and Herr have violated Plaintiffs rights

under 42 U.S.C. § 9501, as well as under the Fifth, Eighth and Fourteenth Amendments. (Am.
Compl. ff 29-30.) Plaintiff requests compensatory damages in the amount of $912,000 and
punitive damages totaling $1,800,000. (Am. Compl. 435.) Further, Plaintiff seeks injunctive
relief and requests that the Court order Defendants to release him from solitary confinement.
(Am. Compl. { 35.)

D. Defendants’ Motions to Dismiss

Defendants argue that Plaintiffs complaint fails to state claims upon which relief may be
granted, pursuant to Federal Rule of Civil Procedure 12(b)(6). In his Motion to Dismiss,
Simpson asserts that the statute of limitations bars Plaintiff's claim. (Br. in Support of Mot. to
Dismiss of Def. Dr. Ted Simpson (“Simpson Br.”) (ECF No. 25) at 1.) Defendant Oni similarly
argues in his Motion to Dismiss that the statute of limitations bars Plaintiff's claim. (Br. in Supp.
of Mot. to Dismiss of Def. Oni (“Oni Br.”) (ECF No. 23) at 1.) Oni further contends that
because Plaintiff attacked Oni, and indeed pled guilty to the crime, Plaintiff is barred from
bringing the claim. (Oni Br. at 1.) Moreover, Oni asserts qualified immunity. (Oni Br. at 1.)

Barber, Melton, Shaefer and Herr (collectively, the “DBHDS Defendants”) moved to
dismiss Counts III and IV, asserting that Plaintiff's Fifth Amendment claims are duplicative of
his Fourteenth Amendment claims, that the Eighth Amendment does not apply to the
involuntarily committed, and that 42 U.S.C. § 9501 does not create a private right of action
enforceable under 42 U.S.C. § 1983. (Br. in Supp. of Mot. to Dismiss of Jack Barber, Hughes
Melton, Michael Shaefer, and Daniel Herr (“DBHDS Br.”) (ECF No. 17) at 5, n.1.) As to the
Fourteenth Amendment claims, they further contend that Plaintiff fails to allege sufficient facts
to show personal participation in any Fourteenth Amendment violations and, moreover, that the
Professional Judgement Standard protects their actions. (DBHDS Br. at 5-6.) Finally, the

DBHDS Defendants each assert qualified immunity. (DBHDS Br. at 11.) Vauter, Parikh and
Ernouf (collectively, the “Central State Defendants”) put forth the same arguments in support of
their Motion to Dismiss. (Br. in Supp. of Mot. to Dismiss of Rebecca A. Vauter, Dr. Nishant
Parikh, and Holly Ernouf (“Central State Br.”) (ECF No. 21) at 5, n.1, 6, 11).
Il. STANDARD OF REVIEW

A complaint need only contain “a short, plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss pursuant to Rule
12(b)(6) tests the sufficiency of a complaint or a counterclaim. Republican Party of N.C. v.
Martin, 980 F.2d 943, 952 (4th Cir. 1992). A claim or counterclaim must state facts sufficient to
“< sive the defendant fair notice of what the claim is and the grounds upon which it rests.’”” Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47
(1957)). Further, the facts alleged must be sufficient to “state all elements of [any]
claim[s].” Bass v. E.l. Dupont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003)
(citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002) and Jodice v. United
States, 289 F.3d 270, 281 (4th Cir. 2002)). Ultimately, “{t]o survive a motion to dismiss, a claim
must contain factual matter, accepted as true, to state a claim to relief that is plausible on its
face.” Ashcraft v. Iqbal, 556 U.S. 662, 678 (2009).

When evaluating a Rule 12(b)(6) motion to dismiss, a court must accept as true all well-
pleaded allegations. Vitol, S.A. v. Primerose Shipping Co., 708 F.3d 527, 539 (4th Cir.
2013). However, “‘naked assertions of wrongdoing necessitate some ‘factual enhancement’
within the complaint to cross ‘the line between possibility and plausibility of entitlement to
relief.”” Francis v. Giacomelli, 588 F.3d 186, 183 (4th Cir. 2009) (quoting Twombly, 550 U.S. at
557). Because Plaintiff proceeds pro se, the Court construes Plaintiff's complaint

liberally. Erikson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106
(1976); see also Laber v. Harvey, 438 F.3d 404, 413 n.3 (4th Cir. 2006) (explaining that pro

se complaints are afforded a liberal construction). Indeed, “[a I]iberal construction of the
pleadings is particularly appropriate where, as here, there is a pro se complaint raising civil rights
issues,” Jehovah v. Clarke, 798 F.3d 169, 176 (4th Cir. 2015) (citing Smith v. Smith, 589 F.3d
736, 738 (4th Cir.2009) (alteration in original)). However, the court need not attempt to “discern
the unexpressed intent of the plaintiff,” Laber, 438 F.3d at 413, nor does the requirement of
liberal construction excuse a complete failure to allege a cognizable claim, Weller v. Dep't of
Soc. Servs., 901 F.2d 387, 390-91 (4th Cir. 1990).

Furthermore, relevant here, although a Rule 12(b)(6) motion to dismiss may not typically
address the merits of any affirmative defenses, in some instances, “where facts sufficient to rule
on the affirmative defense are alleged in the complaint, the defense may be reached by a motion
to dismiss filed under Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir.
2007) (citing Richmond, Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir.
1993)).

To survive a motion to dismiss and state a cognizable claim under § 1983, “a plaintiff
must allege the violation of a right secured by the Constitution and laws of the United States, and
must show that the alleged deprivation was committed by a person acting under color of state
law.” West v. Atkins, 487 U.S. 42, 48 (1988). Notably, a plaintiff must sufficiently allege that a
defendant's personal act or omission lead to the deprivation of a federal right. Fisher v. Wash.
Metro. Area Transit Author., 690 F.2d 1133, 1142-43 (4th Cir. 1982), abrogated on other

grounds by Cty. of Riverside v. McLaughlin, 500 U.S. 44 (1991).
Ill. ANALYSIS

Defendants argue that Plaintiff's complaint fails to state a claim upon which relief may be
granted, pursuant to Federal Rule of Civil Procedure 12(b)(6). Because the motions to dismiss
determine the plausibility of Plaintiffs claims, the Court will consider those motions before
resolving Plaintiff's Motion for the Appointment of Counsel.

A. Defendant Simpson’s Motion to Dismiss Count I.

Plaintiff alleges that in December 2012, Dr. Simpson fraudulently obtained an emergency
court order to forcibly administer antipsychotics in violation of Plaintiff's Fifth and Fourteenth
Amendment rights. (Am. Compl. {§ 1-3, 23.) Defendant Simpson contends that a two-year
statute of limitations bars Plaintiff's claims. (Simpson Br. at 1.)

Because 42 U.S.C. § 1983 does not supply a statute of limitations, federal courts look to
state law. Wallace v. Kato, 549 U.S. 384, 394 (2007). The Fourth Circuit uses the statute of
limitations for personal injury claims in the state in which the alleged violations occurred. 2
DePaola v. Clarke, 884 F.3d 481, 486 (4th Cir. 2018); see also Owens v. Baltimore City State's
Attorneys’ Office, 767 F.3d 379, 388 (4th Cir. 2014) (“To determine the timely filing of a § 1983
claim, courts borrow the statute of limitations from the most analogous state-law cause of action.
For § 1983 suits, that cause of action is a personal-injury suit.” (internal citation omitted)).

Pursuant to the Code of Virginia, “[u]nless otherwise provided in this section or by other
statute, every action for personal injuries . . . shall be brought within two years after the cause of
action accrues.” § 8.01-243(A). However, the statute of limitations may be tolled if the person
bringing the cause of action proves incapacitation. § 8.01-229(A)(2)(b). An individual “shall be

deemed incapacitated if he is so adjudged by a court of competent jurisdiction, or if it shall

 

2 Here, there is no dispute that the alleged violations occurred in Virginia.

9
otherwise appear to the court or jury determining the issue that such person is or was
incapacitated within the prescribed limitation period.” /d. Furthermore, the plaintiff bears the
burden of proving incapacity. Kumar v. The Glidden Co., 2006 WL 1049174, at *5 (E.D. Va.
April 13, 2006) (citing Charlotte Telecasters, Inc. v. Jefferson-Pilot Corp., 546 F.2d 570, 574
(4th Cir.1976)).

Here, Plaintiff alleges that Dr. Simpson violated his Fifth and Fourteenth Amendment
rights in December 2012. (Am. Compl. §f 1-3.) Plaintiff states that the court ordered
medication over his explicit objections. (Am. Compl. {J 1-2.) Defendant asserts that because
Plaintiff did not file this cause of action until January 20, 2019, the statute of limitations bars his
claims. (Simpson Br. at 4-5.)

Plaintiff has not raised any claim alleging incompetency and, to the extent that he could,
any incapacitation ended, at the latest, in 2015. Although Plaintiff remained in the custody of
Central State due to involuntary commitment, “proof of an existing mental illness, or claims that
a [plaintiff] is taking psychiatric medication or is under psychiatric care will not automatically
warrant equitable tolling.” Robinson v. Hinkle, 610 F. Supp. 2d 533, 539 (E.D. Va. 2009).
Further, on September 29, 2015, Plaintiff entered, and the Circuit Court of the County of
Dinwiddie accepted, a plea agreement, wherein Plaintiff pled guilty to malicious wounding in
violation of Va. Code { 18.2-51. (Oni Ex. A at 1; Oni Ex. C at 1.) The court found that Plaintiff
proved competent to enter the guilty plea and that he “fully understood the nature and effect of
the pleas and of the penalties that may be imposed.” (Oni Ex. C at 1.)

Because Plaintiff has not made any allegations to support a finding of incapacity to
warrant any equitable tolling, and because a state court in 2015 adjudged Plaintiff competent to

enter a guilty plea, the Court finds that the statute of limitations to bring this claim against

10
Simpson expired, at the latest, on September 29, 2017 — two years after Plaintiff was found
competent to plead guilty. Plaintiff filed the instant suit on January 20, 2019, more than two
years following the expiration of the statute of limitations. For the above reasons, the Court
finds that the two-year statute of limitations bars Plaintiff's Fifth and Fourteenth Amendment
claims against Simpson. The Complaint itself makes clear that the statute of limitations has run.
Further, there are no facts that Plaintiff can allege to overcome the statute of limitations, and
therefore, the Court dismisses Count I with prejudice.

B. Defendant Oni’s Motion to Dismiss Count II.

In Count II of the Amended Complaint, Plaintiff claims that Defendant Oni attacked him,
thereby using excessive force, in violation of Plaintiffs Fifth and Fourteenth Amendment rights.
(Am. Compl. §§ 4, 24-25.) Oni submits that because Plaintiff attacked Oni, and indeed pled
guilty to that crime, Plaintiff is barred from bringing this suit. (Oni Br. at 1.) Further, Oni
argues that the statute of limitations bars this claim and, moreover, that qualified immunity
protects him. (Oni Br. at 1.)

As outlined above, “[t]o determine the timely filing of a § 1983 claim, courts borrow the
statute of limitations from the most analogous state-law cause of action. For § 1983 suits, that
cause of action is a personal-injury suit.” Owens, 767 F.3d at 388 (internal citation omitted). In
Virginia, the statute of limitations for a personal injury suit is two years. Va. Code § 8.01-
243(A).

Here, the events that give rise to Plaintiff's claims occurred in January 2015. (Am.
Compl. ff 1-3.) While Plaintiff alleges that Oni attacked him unprovoked, Plaintiff was indicted
on May 19, 2015, and pled guilty to malicious wounding on September 29, 2015. (Oni Ex. A at

1; Oni Ex. C at 1.) Despite being found to “fully underst[and] the nature and effect of the pleas

11
and of the penalties that may be imposed upon convictions and of the waiver of trial by jury and
of appeal,” Plaintiff waited more than four years following the indictment and conviction to
bring the instant suit against Oni — two years beyond the statute of limitations. (Oni Ex. C at 1.)
For the above reasons, based on the allegations in the Amended Complaint and matters of public
record, the Court finds that the two-year statute of limitations bars Plaintiff's Fifth and
Fourteenth Amendment claims against Oni.? Further, there are no facts that Plaintiff can allege
to overcome the statute of limitations; therefore, the Court dismisses Count II with prejudice.

Cc. Defendants’ Motion to Dismiss Counts III and IV.

In his Amended Complaint, Plaintiff alleges that Defendants Barber, Melton, Shaefer,
Herr, Vauter, Parikh and Ernouf (collectively, the “Group Defendants”) violated his rights under
the Fifth, Eighth and Fourteenth Amendments, as well as his rights under 42 U.S.C § 9501. In
Count II, Plaintiff asserts that Barber and Vauter ordered Plaintiff to be placed in four-point
restraints continually from January 30, 2018 to February 15, 2018, in violation of his Fifth,
Eighth and Fourteenth Amendment rights. (Am. Compl. 9.) In Count IV, Plaintiff claims that
the Group Defendants perpetuated Plaintiff's continued placement in an isolation ward at Central
State. (Am. Compl. ff 16, 21.) Plaintiff further alleges in Count I'V that the Group Defendants’
orchestration of his ongoing seclusion violates his rights as provided by 42 U.S.C. § 9501,

otherwise known as the Bill of Rights for Mental Health Patients. (Am. Compl. 28.) While the

 

3 Because the Court finds that Plaintiff's claim against Oni is time-barred, it need not fully

address Defendant’s other arguments. However, the Court notes that even if the claim did not
prove time-barred, Plaintiff's cause of action would warrant dismissal, because Plaintiff has
already pled guilty to and was convicted of the very attack that he is now claiming against Oni.
See Heck v. Humphrey, 512 U.S. 477, 487 (1994) (“[W]hen a state prisoner seeks damages in a
§ 1983 suit, the district court must consider whether a judgment in favor of the plaintiff would
necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must be
dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been
invalidated.”)

12
Group Defendants filed two separate motions, both the DBHDS Defendants and the Central State
Defendants put forth the same arguments in their motions to dismiss.

The Group Defendants argue first that Plaintiffs Fifth Amendment claims are duplicative
of his Fourteenth Amendment claims and the Court should dismiss them as such. (DBHDS Br.
at 5; Central State Br. at 5.) Second, the Group Defendants assert that the Eighth Amendment
does not apply to Plaintiff, who is an involuntarily committed mental health patient. (DBHDS
Br. at 6; Central State Br. at 5-6.) They further contend that Plaintiff's claim pursuant to 42
U.S.C § 9501 ought to be dismissed because § 9501 does not create a private right of action
enforceable under 42 U.S.C. § 1983. (DBHDS Br. at 5, n.1; Central State Br. at 5, n.1.) As to
the Fourteenth Amendment claims against them, the Group Defendants assert that Plaintiff fails
to allege sufficient facts to establish personal participation and, furthermore, that Plaintiff's
claims are subject to the Professional Judgment Standard, requiring dismissal. (DBHDS Br. at 5-
6; Central State Br. at 5-6.) Finally, the Group Defendants each assert qualified immunity.
(DBHDS Br. at 11; Central State Br. at 11.)

Plaintiff only filed a response to the Central State Defendants’ brief. (P1.’s Mot. in Opp.
to Mot. to Dismiss as to Defs. Vauter, Parikh and Ernouf (“PI.’s Opp”) (ECF No. 28)). Plaintiff
concedes that his Eighth Amendment claim should be dismissed “as Eighth Amendment claims
do not apply to mental hospitals.” (P1.’s Opp. at 3.) He further alleges that he has presented all
facts “to the best extent possible under the circumstances,” because he has been repeatedly
denied access to his medical records. (Pl.’s Opp. at 3.) He also, in a seemingly new claim,
avers that Defendants have denied him access to the courts. (Pl.’s Opp. at 3.) Plaintiff further

asserts that the actions in the instant case do not deserve the protective presumption of the

13
Professional Judgment Standard. (Pl.’s Opp. at 3.) Finally, he claims that Vauter, Parikh and
Ernouf are not entitled to qualified immunity in this case. (P1.’s Opp. at 9.)

In their reply, the Central State Defendants reassert their original arguments and, further,
contend that Plaintiffs allegation that Defendants have denied him access to the courts should
not be addressed, because Plaintiff failed to raise the claim in his Amended Complaint. (Reply
Br. in Supp. of Mot. to Dismiss of Rebecca A. Vauter, Dr. Nishant Parikh and Holly Emouf
(“Reply Br.”) (ECF No. 31) at 2-7.) Further, they assert that even if the Court were to consider
Plaintiff's new claim, they have not denied Plaintiff access to the courts. (Reply Br. at 5-6.)

I. Claims Pursuant to the Fifth and Eighth Amendments and 42 U.S.C § 9501.

As an initial matter, the Court agrees with the Central State Defendants that Plaintiff
cannot raise a new claim in his response to the motion to dismiss. Plaintiff cannot simply “add
new claims by a passing reference in these submissions.” Oden v. Wilson, 2018 WL 359478, at
*2 (E.D. Va. Jan. 10, 2018) (citing Eguity in Athletics, Inc. v. Dep't of Educ., 504 F. Supp. 2d 88,
111 (W.D. Va. 2007) (explaining that “new legal theories must be added by way of amended
pleadings, not by arguments asserted in legal briefs” (internal citations omitted)). Therefore, to
the extent that Plaintiff seeks to assert a new claim, the Court will not give that claim any further
consideration.

Next, Plaintiff concedes, and the Court agrees, that the Eighth Amendment does not
apply to the involuntarily committed, and therefore, Plaintiff's Eighth Amendment claims as to

both the DBDHS Defendants and the Central State Defendants are dismissed.4 Youngberg, 457

 

4 While Plaintiff did not file a response to the DBHDS Brief, in his response to Defendants
Vauter, Parikh and Ernouf, Plaintiff concedes that, “[a]s an initial matter, Plaintiff agrees with
the defense’s position that the Eighth Amendment Claim should be dismissed, as Eighth
Amendment Claims does not apply to mental hospitals.” Pl.’s Opp. at 3.) Therefore, the Court

14
USS. at 319-21 (applying the Fourteenth Amendment to the involuntarily committed); Pl.’s Opp.
at 3. Further, the Group Defendants argue, and the Court concurs, that Plaintiffs Fifth
Amendment claims against both the DBDHS Defendants and the Central State Defendants
should be dismissed as duplicative of Plaintiff's Fourteenth Amendment claims. (DBHDS Br. at
5; Central State Br. at 5.) See Ingraham v. Wright, 430 U.S. 651, 672-73 (1977) (explaining that
the Fifth Amendment applies to the states through the Fourteenth Amendment); Cosby v. City of
Oakland, 1997 WL 703776, at *5 (N.D. Ca. Oct. 28, 1997) (“[A]ny Fifth Amendment claim is
merely duplicative of the Fourteenth Amendment claims and, thus, [should be] dismissed.”).
Furthermore, it is the Fourteenth Amendment, rather than the Fifth Amendment, that specifically
governs the conduct of state officials. Tate v. Smith, 2017 WL 1843269, at *9 (M.D. N.C. May
5, 2017) (citing Dusenbery v. United States, 534 U.S. 161, 167 (2002)).

In Count IV of the Amended Complaint, Plaintiff cites to 42 U.S.C. § 9501, also known
as the Bill of Rights for Mental Health Patients. (Am. Comp. { 28.) While the Fourth Circuit
has not addressed the issue, other courts have unanimously held that 42 U.S.C. § 9501 does not
create any private right of action that may be enforced through a § 1983 claim. See Smith v. Au
Sable Valley Cmty. Mental Health Servs., 431 F. Supp. 2d 743, 750 (E.D. Mich. 2006) (holding
that § 9501 does not create an individual right enforceable under § 1983); Croft v. Harder, 730 F.
Supp. 342, 351 (D. Kan. 1989) (“This court finds that the Mental Health Bill of Rights, 42
U.S.C. § 9501, creates no substantive federal rights that may be enforced in an action under 42
U.S.C. § 1983.”); see also Monahan v. Dorchester Counseling Cir., Inc, 961 F.2d 987, 994 (1st

Cir. 1992) (holding that 42 U.S.C. § 10841, the Restatement of Bill of Rights for Mental Health

 

finds that Plaintiff has conceded that he does not have an actionable Eighth Amendment claim
against any of the defendants.

15
Patients, which restates the provisions of § 9501 in nearly identical terms, does not create a
private right of action enforceable under § 1983.) Because the Court finds that 42 U.S.C. § 9501
does not create a substantive federal right that may be enforced under § 1983, the Court
dismisses any § 9501 claim against the DBDHS Defendants and the Central State Defendants.
Because of the above stated reasons, the Court dismisses the Fifth and Eighth Amendment
claims against each individual Group Defendant, as well as any § 9501 claims against the same.

2. The Fourteen Amendment Claims.

Plaintiff brings Fourteenth Amendment claims pursuant to 42 U.S.C. § 1983 against each
of the Group Defendants. To state a cognizable claim under § 1983, Plaintiff must allege facts in
his complaint to show that he was “deprived of rights guaranteed by the Constitution or the laws
of the United States and that this deprivation resulted from conduct committed by a person acting
under color of state law.” Turner v. Herrick, 2011 WL 3320820, at *3 (E.D. Va. July 29, 2011)
(citing West v. Atkins, 487 U.S. 42 (1988)); see also Monell v. Dep't of Soc. Servs., 436 U.S. 658,
692-93 (1978) (explaining that a plaintiff must demonstrate that a defendant personally
participated in the alleged constitutional violation.) Indeed, the Supreme Court has held a
plaintiff must show personal participation and, further, that the concept of respondeat superior
does not exist for claims brought pursuant to § 1983. /d.; see also Iqbal, 556 U.S. 662, 676
(2009) (“[A] plaintiff must plead that each Government-official defendant, through the official’s
own individual actions, has violated the Constitution.” (emphasis added))

Further, within the context of Plaintiff's Fourteenth Amendment claims against the state
mental health professionals, even if a plaintiff can establish personal participation in the alleged
Fourteenth Amendment violation, the decisions of state professionals are entitled to a

presumption of correctness. Youngberg v. Romeo, 457 U.S. 307 (1982). The professional

16
judgment standard provides that a “decision, if made by a professional, is presumptively valid;
liability may be imposed only when the decision by the professional is such a substantial
departure from the accepted professional judgment, practice, or standards as to demonstrate that
the person responsible actually did not base the decision on such a judgment.” /d. at 322; see
also Patten v. Nichols, 274 F.3d 829, 836 (4th Cir. 2001) (citing Youngberg). It is not up to the
courts to question the professional judgment of experts in their fields. Youngberg, 457 US. at
322 (“[T]here is no reason to think judges or juries are better qualified than appropriate
professionals in making such decisions.”).

Here, the Court finds that as to the DBDHS Defendants, Parikh and Ernouf, Plaintiff has
failed to allege facts sufficient to show that those Defendants have deprived him of his rights
guaranteed to him under the Fourteenth Amendment. Indeed, Plaintiff has not demonstrated any
facts that tend to support personal participation in a constitutional violation, as required by
§ 1983. Further, the Court finds that Plaintiff has not sufficiently pled his Fourteenth
Amendment claims in Count III and IV against Defendant Vauter, because the Professional
Judgment Standard creates a presumption of validity and Plaintiff has done nothing to rebut that
presumption.

With respect to Count II], Plaintiff alleges Barber and Vauter impermissibly ordered
Plaintiff into four-point restraints. (Am. Compl. { 9.) Plaintiff further elaborates that Defendants
Barber and Vauter “knowingly and willingly subjected Plaintiff to a prolonged period of severe
bodily restraints when Plaintiff was not a present threat to himself or others.” (Am. Compl.
427.) In Count IV, Plaintiff asserts Defendants Barber and Vauter placed him in seclusion and

that the Group Defendants “further perpetuated” his placement and “failed to keep [him] safe

17
from the implementation of the unnecessary and wanton infliction of bodily restraint and
conclusion.” (Am. Compl. §f 16, 21, 30.)
i. Plaintiff’s Complaint Fails as to the DBDHS Defendants,
Parikh and Ernouf Because Plaintiff Does not Allege Sufficient
Facts to Establish Personal Participation.

As to the DBHDS Defendants, Plaintiff has put forth factual and legal conclusions, but
has failed to allege facts in either Count III or Count IV that demonstrate that any of the DBHDS
Defendants personally participated in the alleged Fourteenth Amendment violations. Because
Plaintiff proceeds pro se, the Court may construe Plaintiff's complaint liberally; however,
““naked assertions of wrongdoing necessitate some ‘factual enhancement’ within the complaint
to cross ‘the line between possibility and plausibility of entitlement to relief.’” Francis v.
Giacomelli, 588 F.3d 186, 183 (4th Cir. 2009) (quoting Twombly, 550 U.S. at 557). Like his
claims against the DBHDS Defendants, Plaintiff fails to support his “naked assertions of
wrongdoing” against Parikh and Ernouf with any “factual enhancement” that allow his claims to
reach the threshold of plausibility. Jd. Plaintiff merely concludes that Defendant Parikh and
Ernouf have “perpetuated” his seclusion — without any facts to support that allegation. (Am.
Compl. { 30.) Because Plaintiff has failed to allege sufficient facts to demonstrate any personal
participation in the alleged Fourteenth Amendment violations on the part of the DBDHS
Defendants, Parikh and Ernouf, the Court finds that Plaintiff has failed to state Fourteenth

Amendment claims upon which relief can be granted pursuant to § 1983.

ii. Plaintiff’s Claim Against Vauter Fails Because of the
Professional Judgment Standard.

As to Vauter, Plaintiff has sufficiently pled facts “that allow his claims to reach the
threshold of plausibility.” Francis, 588 F.3d at 183 (quoting Twombly, 550 U.S. at 557). Indeed,

in his Response to the Central State Defendants’ Motion, Plaintiff submitted correspondence —

18
dated before Plaintiff's Amended Complaint — between Vauter and Plaintiff, that tends to
demonstrate Vauter’s personal participation in the claims that Plaintiff alleges.> (Ex. B to Pl.’s
Opp. (“Opp. Ex. B”) (ECF No. 28-2)). The correspondence specifically references Plaintiffs
placement in four-point restraints and in the seclusion ward, and tends to show Vauter’s personal
participation in the events and alleged Fourteenth Amendment violations. (Opp. Ex. B at 1-7, 9-
10.)

However, while Plaintiff has alleged facts sufficient to demonstrate personal
participation, Plaintiff has failed to assert any facts that overcome the Professional Judgment
Standard’s presumption of validity. See Youngberg, 457 U.S. at 323 (“[A] decision, if made by a
professional, is presumptively valid.”) Plaintiff has not provided any facts that tend to
demonstrate a substantial or shocking departure from the accepted professional standard. Indeed,
Plaintiff has not stated any facts that identify the accepted professional standard. Nor has he
identified the actions that departed from that standard. Because Plaintiff has not demonstrated
that Vauter substantially departed from any appropriate professional judgment, Vauter’s
decisions are presumed valid and not in violation of Plaintiff's Fourteenth Amendment rights. °

Because of the above stated reasons, the Court finds that Plaintiff has failed to state a

Fourteenth Amendment claim upon which relief may be granted against any of the DBDHS

 

5 While the Central State Defendants briefly assert that the Court should not consider the
letters attached to Plaintiff's Motion in Opposition, the Court finds that it may rely on the
documents, especially in light of the fact that Plaintiff proceeds pro se. See e.g., Goines v. Valley
Community Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016) (“[A court] may consider a document .
. . that was not attached to or expressly incorporated in a complaint, so long as the document

was integral to the complaint and there is no dispute about the document's authenticity.”). These
letters are not new claims, merely evidence that Plaintiff appears to have relied on in crafting the
original claims in his Amended Complaint.

6 Further, the Court notes that because Plaintiff has not alleged facts sufficient to state a
constitutional violation, the Court need not address Defendants’ qualified immunity argument.

19
Defendants or Central State Defendants. Because Plaintiff proceeds pro se, the Court will
dismiss these Fourteenth Amendment claims without prejudice, to provide Plaintiff with the
opportunity to properly allege sufficient facts.

IV. PLAINTIFF’S MOTION FOR THE APPOINTMENT OF COUNSEL

Plaintiff has moved the Court for the appointment of counsel because of his deteriorating
mental health. (PI.’s Mot for Counsel at 1.) Plaintiff proceeds in forma pauperis, pursuant to 28
U.S.C. § 1915. While § 1915(e)(1) states that “the court may request an attorney to represent
any person unable to afford counsel,” there is “no absolute right to [the] appointment of
counsel.” Hall v. Holsmith, 2009 WL 2171212, at *1 (4th Cir. 2009). Indeed, a plaintiff
proceeding in forma pauperis must exhibit “exceptional circumstances.” /d. (citing Miller v.
Simmons, 814 F.2d 962, 966 (4th Cir. 1987)). Courts have found that exceptional circumstances
exist when “a pro se litigant has a colorable claim but lacks the capacity to present it.”
Whisenant v. Yuam, 739 F.2d 160, 164 (4th Cir. 1984), abrogated on other grounds by Mallard
v. U.S. Dist. Ct., 490 U.S. 296, 298 (1989); see also Branch v. Cole, 686 F.2d 264, 266 (Sth Cir.
1982) (“The existence of such circumstances will turn on the quality of two basic factors—the
type and complexity of the case, and the abilities of the individuals bringing it.” (citation
omitted)).

Here, Plaintiff argues that because of eighteen months of solitary confinement, his mental
health has “deteriorated to a point where [he is] unable to proceed without counsel.” (PI.’s Mot
for Counsel at 1.) The Court finds this argument unpersuasive. Throughout the course of the
litigation, Plaintiff has demonstrated an impressive ability to respond to the Court’s orders and
file timely and organized pleadings. In both his Complaint and his Response in Opposition to

Defendants’ Motion to Dismiss, Plaintiff presented clear and coherent arguments, and included

20
legal citations. Further, Plaintiff's Motion for the Appointment of Counsel proves meticulous,
orderly and notarized. For the above stated reasons, the Court does not find that Plaintiff has
demonstrated an exceptional circumstance that warrants the appointment of counsel.
IV. CONCLUSION

For the reasons set forth above, the Court hereby ORDERS that the DBDHS Defendants’
Motion (ECF No. 16), the Central State Defendants’ Motion (ECF No. 20), the Oni Mot. (ECF
No. 22) and the Simpson Mot. (ECF No. 24) be GRANTED, and that Plaintiffs Motion for the
Appointment of Counsel (ECF No. 33) be DENIED. The Court hereby DISMISSES WITH
PREJUDICE Count I against Simpson, Count II against Oni, all Fifth Amendment claims in
Count III and Count IV against each of the Group Defendants, all Eighth Amendment claims in
Count III and Count IV against each of the Group Defendants, and all 42 U.S.C. § 9501 claims in
Count III and Count IV against each of the Group Defendants. Further, the Court hereby
DISMISSES WITHOUT PREJUDICE all Fourteenth Amendment claims in Count HI and Count
IV against Barber, Melton, Shaefer, Herr, Parikh, Ernouf and Vauter.

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically, notify all counsel

of record and forward a copy to Plaintiff at his address of record.

!s/ CL \/
David J. Novak \V
United States DistrictJudge
De ay none

Date: AJ vn bey 'S, 2016

21
